Citation Nr: 1431105	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  13-21 573A	)	DATE
	)
	)


THE ISSUE

Whether a January 2, 1981, Board decision that denied entitlement to service connection for a psychosis should be reversed or revised on the grounds of clear and unmistakable error (CUE) in that decision.

[Entitlement to an effective date prior to May 21, 1993, for the grant of service connection and award of compensation for schizophrenia is the subject of a separate Board decision.]


REPRESENTATION

Moving party represented by:  The American Legion


APPEARANCE AT ORAL ARGUMENT

Appellant



ATTORNEY FOR THE BOARD

K. Hudson, Counsel

INTRODUCTION

The Veteran had active service from October 1969 to December 1971.  This matter comes before the Board on the Veteran's motion alleging CUE in a January 2, 1981, Board decision which service connection for a psychosis.  See 38 U.S.C.A. § 7111.  In March 2014, the Veteran and his representative were informed that the Board planned to render a decision on the CUE motion.  In April 2014, the Veteran submitted additional arguments in support of his motion.  


FINDING OF FACT

A January 2, 1981, decision of the Board of Veterans' Appeals (Board) that denied entitlement to service connection for a psychosis was reasonably supported by evidence then of record and prevailing legal authority; the Board decision was not undebatably erroneous. 


CONCLUSION OF LAW

There was no CUE in the January 2, 1981, Board decision that denied service connection for a psychosis.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1403, 20.1404 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board recognizes that VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Nevertheless, because the question of whether there was CUE in a prior action must be based on the record and law that existed at the time of the prior adjudication in question, the notice and duty to assist provisions of the law are inapplicable.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Livesay v. Principi, 15 Vet. App. 165, 1979 (2001) (en banc).  In this regard, "CUE claims are not conventional 'appeals,' but rather are requests for revisions of previous decision[s]."  Disabled American Veterans (DAV) v. Gober, 234 F.3d 682, 694 (Fed.Cir.2000) (citing Haines v. West, 154 F.3d 1298, 1300 (Fed. Cir. 1998)).  Thus, the Board the notice and assistance provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to this CUE claim.  

Service connection for a psychosis was denied by the Board a decision dated January 2, 1981.  The Veteran contends that the evidence which resulted in the grant of service connection and a 100 percent rating for schizophrenia was the same evidence that was before the Board at the time of the January 1981 Board decision.  He contends that, therefore, the January 1981 decision was clearly and unmistakably erroneous.  

A decision by the Board is subject to revision on the basis of CUE.  If evidence establishes the error, the prior decision shall be reversed or revised.  For the purpose of authorizing benefits, a rating or other adjudicative decision of the Board that constitutes a reversal or revision of a prior decision of the Board on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  A request for revision of a decision of the Board based on CUE shall be submitted directly to the Board and shall be decided by the Board on the merits, without referral to any adjudicative or hearing official acting on behalf of the Secretary. See 38 U.S.C.A. § 7111 (West 2002).

CUE is a very specific and rare kind of error; it is the kind of error of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See, e.g., Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  CUE is the kind of error of fact or law that, when called to the attention of subsequent adjudicators, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See 38 C.F.R. § 20.1403(a) (2013).  

Review for CUE in a prior Board decision must be based on the record and the law that existed when the contested decision was made.  38 C.F.R. § 20.1403(b)(1) (2013).

Evidence of record at the time of the January 1981 Board decision included service treatment records, which did not show any nervous trouble or psychiatric abnormalities on the July 1969 pre-induction examination.  In June 1970, the Veteran requested an appointment with mental hygiene.  In July 1970, he was seen for complaints of a frontal headache and some anxiety.  Fiorinal was prescribed.  Returning to his barracks, he took an overdose of Fiorinal and made two superficial lacerations of his left forearm.  He was then hospitalized for three days.  Hospital records report that he had been reassigned from the dispensary to ward duty because of disciplinary problems, had become very despondent, and had decided to kill himself.  He stated that he could not stand being in the Army, and believed that everyone was against him.  He said that if he were released from the hospital, he would kill himself.  Physical examination revealed that the veteran was lethargic and appeared intoxicated.  On the third day, he was discharged to duty.  The final diagnoses were drug overdose, and passive-aggressive personality.  

According to a corrected clinical record cover sheet, a line of duty investigation had been conducted, which resulted in the conclusion that drug ingestion (Fiorinal and Librium) and superficial laceration of the left wrist were not incurred in the line of duty, and were due to the Veteran's own misconduct.  

In June 1979, the Veteran submitted copies of formal affidavits recorded on Department of Defense forms, dated in August 1970, which appear to have been obtained in connection with the line of duty investigation.  The affidavits from fellow servicemen confirmed the veteran's suicide attempt.  One gave an account of the incident in question, including his impression that the Veteran was unhappy and depressed.  The other felt that the Veteran had some family problems or something back home.  His own affidavit observed that working at his job and being able to go home on weekends were the only way he could put up with the Army.  However, he had been told that he had to go back to ward duty, where he could not get along with the supervisor and would have to work weekends.  All he could think about were the disadvantages this change held for him, and he could not take it; his only out was to kill himself, because "working up on the ward isn't anything to live for."

Two weeks after his in-service hospitalization for the suicide attempt, he was seen, complaining of insomnia and depression.  He had an appointment to see a psychiatrist that morning.  In August 1970, it was noted that the Veteran had a recent loss of rank for an alleged drinking offense.  The subsequent of the records are devoid for any psychiatric complaints, and, on the June 1971 separation examination, the Veteran denied "depression or excessive worry," and "nervous trouble of any sort."  The psychiatric system was normal on examination.  

The Veteran testified, at an August 1979 hearing, that he did not mention his psychiatric symptomatology on separation because he was afraid to mention his nervous problems.  He said he was in trouble at the time, and had been told that he had two days to get out.  So, he just buttoned his lip for the honorable discharge.

Also of record at the time of the January 1981 Board decision were post-service medical records.  The earliest of these was a partial report of a hospitalization from October to December 1977 in Camarillo State Hospital in California, reflecting a diagnosis of schizophrenia, paranoid type.  At the time of admission, he was having auditory hallucinations, and was observed to be mute and suspicious.  A past psychiatric history obtained from the Veteran noted that he had had no previous psychiatric hospitalizations, but had a history of drug abuse while in the military.  

On a VA examination dated in September 1978, it was noted that an adequate history could not be obtained because the Veteran was extremely guarded.  He stated that he heard voices telling him not to give information because it might hurt him.  The examiner concluded that he was a poor historian because of his psychosis.  He had been treated in the service for a suicide attempt, and hospitalized last year for four months at Camarillo.  At the present time, his psychiatric picture was that of paranoid schizophrenia.  There was a history of drug abuse in the past.

Received in support of the claim was a statement from a longtime friend, dated in March 1979, who reported that shortly after the Veterans enlistment, his attitude change from one of optimism and direction to one of frustration and dejection.  

A December 1979 statement from the Jersey City Medical Center reported that the Veteran was an active patient at the outpatient department of psychiatry, where he had been treated since April 1979 for chronic undifferentiated schizophrenia.  

Based on this evidence, the Board denied the claim in a decision dated January 2, 1981, finding that the nervous disorder present during service was a personality disorder, which is not a disease or injury within the meaning of applicable legislation providing for compensation benefits.  See 38 C.F.R. § 3.303(c).  Also, the service treatment records were entirely negative for any findings of an acquired psychotic disease, and the separation examination in 1971 reported a normal psychiatric profile.  Finally, the post-service clinical records did not demonstrate evidence of an acquired psychosis until years following separation from active duty.

At the time the claim was denied in 1981, as now, the law provided that service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 310, 331 (now at §§ 1110, 1131); 38 C.F.R. § 3.303.  Personality disorders, as such, are not disabilities for VA compensation purposes and may not be service connected.  38 C.F.R. § 3.303(c).  

The Veteran argues that the same information had been in the record at the time the claim was denied in January 1981, as had been there when the claimant was finally granted years later in June 2000.  He states that the Board overlooked evidence in its 1981 decision.  Generally, CUE is present only when either the correct facts, as they were known at the time, were not before the Board, or when the statutory and regulatory provisions then in effect were incorrectly applied.  38 C.F.R. § 20.1403(a); see e.g., Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006)  However, disagreement with how the evidence is weighed and evaluated is not clear and unmistakable error.  38 C.F.R. § 20.1403(d)(3); see Baldwin v. West, 13 Vet. App. 1 (1999); Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  

At the time of the January 1981 decision, the evidence before the Board included service treatment records which showed that the Veteran had been depressed or anxious, and that he attempted suicide on one occasion.  However, the only mental diagnosis given was of a passive-aggressive personality disorder, which is not subject to service connection.  38 C.F.R. § 3.303(c).  After service, he was diagnosed as having schizophrenia in 1977, but this was several years after service, and, at that time, he reported that he had had no prior psychiatric hospitalizations.  The only reference made to service was a history of drug abuse during service.  

At the time of the VA examination in September 1978, the Veteran reported that he had been treated in the service for a suicide attempt, and that he currently had paranoid schizophrenia; no link to between the two was made, however, by the Veteran or the examiner.  No opinion as to a nexus to service was obtained at that time.  However, even if an examination with such opinion was warranted at the time, a breach of the duty to assist cannot constitute CUE.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  

In June 2000, the VA examiner concluded that, although it was extremely difficult to determine, the "probable" date of onset of schizophrenia had been when the Veteran was in service in 1970.  The examiner noted that, although he did not have records of the hospitalization, the Board remand of September 1999 indicated he had been suicidal, could not stand to be in the Army, and believed that everyone was against him.  The examiner concluded that this meant that he was "probably" showing some signs of paranoia in 1970.  In addition, on the 2000 examination the Veteran said that he had heard voices in service.  Based on this, the examiner concluded that the schizophrenic process probably had its onset in service.  

However, first, this examination was not based on the same evidence that was before the Board in 1981.  For one thing, the examiner did not have all of the records before the Board at that time.  He did not have any of the records pertaining to the overdose and hospitalization.  He only reviewed the brief summary provided by the Board in a September 1999 decision, which was not a comprehensive recital of the evidence, but only included evidence sufficient for the decision to reopen the claim.  The context was not provided, i.e., that the Veteran had recently been switched from a job which he preferred and which provided him with time on weekends to see his family, to a job he disliked and which would require that he work on weekends.  In contrast, the military doctors had the opportunity to observe the Veteran at the time the diagnosis of passive-aggressive personality was reported.  Additionally, the examiner relied on the Veteran's statement that he had heard voices in service, which was not reported in any of the evidence available at the time of the 1981 decision.  

Moreover, the opinion that he "probably" had schizophrenia in service does not mean it was "manifestly obvious" that the condition was present in service; that reasonable minds could not differ as to whether the evidence demonstrated that schizophrenia was present in service.  Indeed, the service department physicians determined that his symptoms were due to a personality disorder.  There was no medical evidence before the Board in 1981 attributing the in-service symptoms to an acquired psychiatric disability.  The Board was justified in placing more weight on the medical conclusion than on the lay statements provided by the Veteran and others as to diagnosis.  As mentioned, the examiner did not have all of the facts before him, but even if he had, his opinion was new medical evidence, and to the extent it represented a difference of opinion as to the in-service diagnosis, as noted, a difference of opinion is not CUE.

The examiner concluded that there was "absolutely no question" that the Veteran currently had schizophrenia, chronic, paranoid type.  He was delusional and reported auditory hallucinations.  Indeed, the medical evidence shows numerous diagnoses of schizophrenia since 1977.  However, this must be distinguished from his opinion that it was "probably" of service onset, a lesser threshold than "absolutely no question," and one which leaves room for reasonable minds to differ.  Moreover, a changed diagnosis, that is, a new diagnosis that 'corrects' an earlier one considered in the prior final Board decision is not CUE.  38 C.F.R. § 20.1403(d)(1).  Therefore, even if the opinion in June 2000 that schizophrenia was probably of service onset is interpreted as a correction of the diagnosis of passive-aggressive personality noted at the time, it does not constitute CUE.  

VA regulations at the time stipulated that the act of suicide or a bona fide attempt was considered to be evidence of mental unsoundness; where no reasonable adequate motive for suicide was shown by the evidence, the act would be considered to have resulted from mental unsoundness.  38 C.F.R. § 3.302(b)(2) (1981).  Affirmative evidence was necessary to justify reversal of service department findings of mental unsoundness where VA criteria did not otherwise warrant contrary findings.  38 C.F.R. § 3.302(c)(2) (1981).  However, as in effect at the time of the 1981 Board decision, by regulation, it was also provided that direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and not the result of the Veteran's own willful misconduct.  38 C.F.R. § 3.301(a).  Here, the service department found, in a line of duty investigation, that the injuries resulting from the reported suicide attempt were not incurred in the line of duty.  Further, the service department did not make a finding of mental unsoundness.  

In any event, the Veteran is not claiming service connection for residuals of the suicide attempt; he is claim that the attempt itself was evidence of a psychiatric disorder.  It is not disputed, however, that the Veteran had a disorder at the time; the service department found that only a personality disorder was present, and the Board, in 1981, agreed with that assessment and found that an acquired psychiatric disability-a psychosis-was not of service onset.  Although not in existence at the time of the 1981 decision, a 1995 Court decision addressed 38 C.F.R. § 3.302, observing that "mental unsoundness" as used in the regulation governing service connection for mental unsoundness in suicide, may include both service-connected (i.e., ratable) mental disabilities as well as disorders, such as personality disorders, for which service connection may not be granted under the rating schedule; the regulation does not itself establish "mental unsoundness" as a service-connectable disorder.  Elkins v. Brown, 8 Vet.App. 391 (1995).  While this carries no authoritative weight in this case, the reasoning is apt, and illustrates a reasonable interpretation of "mental unsoundness" as it pertains to service connection.  38 C.F.R. § 3.302.  

Thus, in sum, the evidence does not show that an acquired psychiatric disability was clearly and unmistakably of service onset.  Moreover, there was no evidence, at that time or now, that an acquired psychiatric disability was secondary to or superimposed upon a personality disorder.  The Veteran has not established that the January 2, 1981, Board decision was based on lack of access to any of the correct facts, as they were known at the time.  Nor has he shown that, but for incorrect application of the statutory and regulatory provisions then in effect, the outcome of his claim would have been manifestly different.  Accordingly, the Board has no basis to conclude that the January 2, 1981, Board decision contained CUE and, thus, must deny the motion to revise or reverse that prior decision on such grounds. 


ORDER

The motion to revise or reverse the January 2, 1981 decision of the Board of Veterans' Appeals (Board), denying service connection for a psychosis, is denied.  



                       ____________________________________________
THERESA M. CATINO
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



